 DAN RIVER MILLS, INCORPORATED645Dan River Mills, Incorporated,Alabama DivisionandUnitedTextileWorkers of America,AFL-CIO.Case No. 10-CA-2847.August 27,1958DECISION AND ORDEROn January 28, 1958, Trial Examiner Ralph'Winkler issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices, and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-mem-ber panel [Chairman Leedom and Members Bean and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.'The rulings, except as already indicated, are hereby affirmed.TheBoard has considered the Intermediate Report, the exceptions andbrief, and the entire record in this case, and hereby, adopts the find-ings, conclusions, and recommendations of the Trial Examiner,with the following additions and modifications.21.We find, in agreement with the Trial Examiner, that the Re-spondent violated Section 8 (a) (1) of the Act by its interrogationof employees concerning their union views and activities; threaten-ing to shut down the mill and not deal with the Union if the Unionorganized the- mill;, 3' requiring a, discharged employee to renouncehis adherence to the Union as a condition of reemployment; threat-ening to discharge employees because of their union activities; par-ticipating in and otherwise encouraging and condoning physicalassault on discharged employees and a union organizer peacefullyengaged in distribution of union leaflets outside the plant gate; andengaging in surveillance of a union meeting.2.We find, in agreement with the Trial Examiner and for thereasons set forth in the Intermediate Report, that the Respondentviolated Section 8 (a) (3) and (1) by discharging James A. Clark,IWe find that the Trial Examiner erred in striking from the record Wilkerson's testi-mony as to his alleged coercion in signing an authorization card.However,as we herebyoverrule the Trial Examiner and reinstate Wilkerson's testimony in the record, we find thatthis ruling was not prejudicial.Wilkerson's testimony and the issues relating thereto arediscussed in the text.2 In summing up his reasons why be finds that Howard was discriminatorily discharged,the Trial Examiner inadvertently states that he discredits McDaniel and two other namedwitnesses.It is clear from the context that the Trial Examiner meant Booker instead ofMcDaniel.The Trial Examiner also inadvertently found that there were 324 employeesin the unit,whereas there were, in fact,332.We hereby correct these errors, which donot affect the findings and conclusions herein.8 However,we do not pass upon the Trial Examiner's finding that Division ManagerGurley's speeches to the employees on December 17, 1956, violated Section 8(a) (1).121 NLRB No. 82. 646DECISIONSOF NATIONALLABOR RELATIONS BOARDWilton Russell Bryant, George Newman, Berley L Howard, andJames Elton Gibson because they engaged in protected concertedactivities 4With regard to Gibson, the Respondent contends that it did notdischarge him for his union activities but rather that it dischargedhim because he did not perform part of his duties, namely, cleanthe air vents on his machine, andalso becausehe had a low produc-tioh record. In support of this contention, the Respondent points tothe 5 "writeups" 5 on Gibson submitted in evidenceGibson was employed by the Respondent in October1956, and wasa picker tender on the third shift, hissupervisorbeing Overseer Phil-lipsHe was discharged on February 12, 1957One writeup, signed by Superintendent Dockery,'alleges that, afterGibson failed to report for work one day without prior notice to theRespondent, Dockery had Gibson report to him "Monday morning,March 4" [1957], and Dockery warned hint about his behaviorHow-ever, Gibson was discharged before this date, on February 12, 1957Accordingly, we give no credence to this writeupGibson admittedly did not clean the aar vents on his machine onTuesday, February 5, 1957," and two writeups by Overseer Phillips,dated February 5 and 6, allege that he spoke to Gibson about hisfailure to do soHowever, Gibson testified that Phillipsat no timespoke to him about his failure to clean the air ventsAlthough theTrial Examiner did notpassupon this specific conflict in evidence, heotherwise credited Gibson wherever his testimony was in conflict withPhillipsThe Trial Examiner also discredited the testimony of Phil-lips wherever it conflicted with otherwitnesses'Accordingly, wedo not credit Phillips in the instant matter, either, and we find thatPhillips never spoke to Gibson about his failure to clean the air vents 9* In finding that the Respondent discharged Newman for his union activities,we do notrely;-ac did the Trial Examiner,on the fact thaVOW Respondent hired additional employees after Newman's dischargeWe find, however,that the other facts related by theTrial Examiner show that the Respondent had an unlawful motive in discharging NewmanE The Respondent purchased the plant involved herein in August 1956About December1956 or January 1957, it instituted the practice of "writing-up" employees,ie, making awritten report by supervisors"on job performance or relating to other matters which itwas necessary to call to the attention of employees or about which they were warned"and placing these reports in the employees' flies8The date of this writeup has been written over and it is not clear from the datewhether it was allegedly written in February or March7The evidence is uncontradicted that this was the only time that Gibson bad failed toclean the air vents8In one instance,the January 8 writeup on Howard by Phillips,the Trial Examinerfound, and we agree, that the writeup falsely charged employee Howard with misponduct, since the misconduct allegedly occurred,at a timesubsequentto thesubmissionof the writeup by Phillips9 As the Supreme Court stated inN L R B v Pittsburgh.Steamship Company,337Il S 656, 659the facts disputed in litigation are not random unknowns in isolated equa-tions-they are facets of related human behavior,and the chiseling of one facet helpstomark the borders of the nextThus,in the determination of litigated facts, thetestimony of one who has been found unreliable as to one issue may properly beaccorded little weight as to the next DAN RIVER MILLS, INCORPORATED647Another writeup on Gibson by Phillips, dated January 29, 1957,states that Gibson was absent from work that night without priornotice to Phillips.Gibson testified that on only one occasion was heabsent from work and that Superintendent Dockery cautioned him togive prior notice of any future absence.Another writeup on Gibson dated January 1, 1957, by Phillips,states that he talked to Gibson about his, low production.Gibsondenied that Phillips ever spoke to him about low production, and testi-fied that the only one who ever did was Dockery, as related more fullybelow.In view of Gibson's denial, we do not give any credence to thiswriteup, for the reasons stated above.We find that the reasons given by the Respondent for the dischargeof Gibson are manifestly pretences and that the true cause was hisadherence to the Union, as shown by the following circumstances :Gibson signed a union card on December 11, 1956, and wore a unionbutton in the mill from January 5, 1957, until his discharge on Febru-ary 12.Shortly' after Gibson began wearing his, union pin, Phillipsadvised him "not to fool with the Union ... just forget about it be-cause there wasn't going to be no Union at the plant."Phillips alsoadvised Gibson to stop wearing the pin because it "had too much in-fluence on the other people there in the plant," and Phillips furthertold Gibson that the mill wouldn't operate with the "third party" andwould shut down if the Union, came in.Gibson, nevertheless, toldPhillips he would continue wearing the union button.About February 4, Gibson attended a union meeting, which Dockerykept under surveillance, and Dockery mentioned the fact to Gibsonthat Dockery had seen Gibson at the meeting hall that night.OnFebruary 5 Phillips met Gibson at the plant gate as Gibson was re-porting for work and Phillips told him to return home and to reportto Superintendent Dockery the next morning.When Gibson reportedto Dockery, as. directed, the latter remarked,."I see you're still wearingyour [union] pin."Dockery then began reading a paper and said,"I see you got low production, would not cooperate with your over-seer."Gibson denied this, and during the ensuing conversationDockery said that he had been confusing Gibson with someone else.That same night, when Gibson asked Phillips about the matter, thelatter replied that there was some mistake as he had not said anythingto Dockery about Gibson.The last time Gibson worked before his discharge on February 12was the night of 'February 6, when union adherents attempted, todistribute leaflets at the gate and were forced to leave, as describedin the Intermediate Report.The same night, Phillips approachedGibson in the mill and asked him whether he had heard about theincident.Gibson said he had not, whereupon Phillips told him thatthe millhands had "run the union guys from out there at the gate" 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDand that they "wouldn't be back any more "Gibson advised Phillipsthat he, Gibson, thought the Union men would return and that hedidn't want to discuss the matter further with Phillips, Phillips com-mented that that was what he "wanted to know "When Gibson reported for work on February 11, his next scheduledworkday, Phillips directed him to see Dockery the next morning.The next day, Dockery handed Gibson his termination papers forsignature, the papers gave low production and refusal to cooperatewith overseers as the reasons for dischargeGibson refused to signand, as he walked out, the paymaster handed him. his final checkIn view of Gibson's open avowal of, and sympathy for, the causeof the Union, the Respondent's declared hostility to the Union, whichit did not hesitate to implement by discriminatory discharges of fourother employees, and the absence of any credible evidence that Gibsonwas reprimanded for either of the alleged causes of his discharge,namely, low production or failure to clean air vents, we find that theRespondent did not discharge Gibson for the reasons alleged by it,but rather because he was engaging in protected concerted activitiesAccordingly, we find that in discharging Gibson the Respondentviolated Section 8 (a) (3) and (1) of the Act3The Respondent contends that its refusal to recognize and bar-gainwith the Union did not violate Section 8 (a) (5) of the Actbecause,'inter aha,the Union did not, in fact, represent a majorityof the employees in the appropriate unitIn support of this conten-tion, the Respondent attacks the validity of many of the authoriza-tion cardsfor variousreasonsWe shall discuss these arguments,seruzt'im(a)The Respondent contends that various named employees whosigned authorization cards did not do so in order to designate theUnion as bargaining representative,-but rather that their intent insigning the cards was to secure an election in the plantWe find nomerit in this contentionIt is well settled "that an employee'sthoughts [or afterthoughts]as towhy he signed a union card andwhat he thought that card meant, cannot negative the overt action ofhaving signed a card designating the union as bargaining agent " io(b)The Respondent contends that the cards of the followingemployees should not be counted on the ground that some of thewriting on the cards has beenerasedand alteredGeorge Newman,James W Cochrane, C H Sims, Gladys Cockrell, D H Carroll,Frank Ball, A T Abston, Jr, Q B Wright, Helen Hall, CharlieLuker, and Charlie Nelson'JQ ySalkMsllsInc v N L R B,1,85F 2d 732(CA, D C),centdenied 341II S 914See, also, eases cited by the Trial Examiner in his Intermediate Report at footnote 5 DAN RIVER MILLS, INCORPORATED649We find no merit in this contention. These employees testifiedthat they either signed the cards themselves or authorized someoneto do it for them and that the (timely) date of signature shown bythe cards is correct.The Respondent contends that Mary Dockery testified, that she didnot date the card herself or did not know or remember when it hadbeen signed.To the contrary, Mary Dockery testified that she didsign and date the card herself and that the date was correct.The Respondent attacks the validity of the card of Henry H. Simson the ground that he did not remember the date he signed it. Simstestified that "to the best of my knowledge" the date on the card wascorrect.(c)The Respondent contends that the cards of Mary Alma Mont-gomery, Barclay Dunehoo, J. K. Powell, Sarah Jo Hubbard, andJoe C. Kee should not be counted. These five employees testified thatthey could not remember when they signed their cards. (The cardsbear timely dates.)As the Union has the requisite majority of au-thorization cards even without these 5, we do not find it necessary topass upon this issue and we shall not count these 5 cards.(d)The Respondent argues that the card of G. B. Wilkerson shouldnot be counted. It also contends that the Trial Examiner erred instriking from the record his testimony concerning alleged coercion insigning his card and offered to prove at the hearing by means ofWilkerson's testimony that he signed the authorization card becausehe was afraid that otherwise he would lose his job.We find that testimony relating to alleged coercion is relevant.Ac-cordingly, as stated above, we have overruled the Trial Examinerand reinstatedWilkerson's testimony in the record."As the Re-spondent's offer of proof is limited to Wilkerson's testimony in therecord, we find ,that the Trial Examiner's rejection of the offer of proofwas not prejudicial.Wilkerson's sole testimony on this issue was that "it was just talkamong the help" that if the plant "went union" those who did notsign authorization cards would lose their jobs.'As Wilkerson's card is not necessary to sustain the majority statusof the Union, we do not find it necessary to, and we do not, determinewhether he was coerced into signing his card and we shall not count it.The Respondent apparently does not contend that anyone else wascoerced into signing a card.12Nor, indeed, could it reasonably do so.n The Trial Examiner.stated at the hearing that he would permit testimony as toalleged coercion,as well as fraud, in signing the cards.However, he struck Wilkerson'stestimony at the objection of the General Counsel on the ground that it was hearsay evi-denceWe find that the testimony is not hearsay.v It is not clear whether the Respondent contends that Joe C. Kee was coerced intosigning a card. It argues thatgee "had been told and he understood that if he did notsign the card at that time he would be required to join the union later and pay a feeof $5011gee's testimony is ambiguous.It is evident that he "heard talk," but what it 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere is no evidence in the record that this "general talk" emanatedfrom a union source, there is nothing to show how many people heardthe talk, and there is no evidence to show that anyone who heard itsigned cards, apart from WilkersonEven if we were to find thatWilkerson were coerced, which question we do not pass upon, thecoercion of 1 individual in a unit of 332 employees is not sufficient byitself to invalidate the 172 valid cards secured by the Union 13We note that even if the Respondent were to contend that manyothers besidesWilkerson were coerced by this "general talk," thiswould be inconsistent with its argument that the reason a large per-centage of employees signed cards was merely to secure an electionThe parties stipulated that there were 332 employees in the unitwhen the Union requested recognition as bargaining representative.The General Counsel originally submitted 188 cards at the hearingTwo were. rejected by the Trial lxamin-er and 8 were withdrawn bythe General CounselWe are not counting six cards, as indicatedaboveThis leaves 172 valid cards, while only 167 are necessary for-a majorityAccordingly, we find that the Union represented amajority of the employees in the appropriate unit when it requestedrecognition as bargaining representative4 The Respondent contends, that, in any event, as the Union didnot seek to represent an appropriate unit, the Respondent was underno duty to bargainThe Union, by letter dated December 16, 1956, to the Respondent,claimed to represent a majority of the employees in the "maintenanceand production departments "The Union filed a petition on Decem-ber 17, 1957, in which it sought a unit of production and maintenanceemployees, excluding,inter aka,guardsThe Respondent, by letterdated December 21, refused to recognize the Union because it, allegedly,did not represent a mad ority of the employeesAt the representation hearing, the Union sought to include in theunit 4 full-time watchmen-firemen and 1 regular part-time watchman-fireman, contending that they were not guardsHowever, the Boardfound that they were guards and excluded them from the unitFirst, it is clear that the unit in which recognition was sought, asspelled out in the letter and petition, was for a production and main-tenance unit, excluding guardsThe fact that five employees, whowere in a classification frequently disputed in representation pro-ceedings, were subsequently found to be guards by the Board in noway militates against the appropriateness of the requested unitThatwas exactly the record does not revealIt would appear that he believed that he wouldonly have to pay the $50 "if I [Kee]joined" the union [voluntarily9]later onIn anyevent we have not counted Kee's card for the reason given in the text,supraIs SeeWest Coast Luggage Co ,105 NLRB 414, 418-19Amerxean Rubber ProductsCorporation,106 NLRB 73,77, enforcement denied in part,on other grounds 214 P 2d 47(CA7) DAN RIVER MILLS, INCORPORATED651the Respondent was neither uncertain as to'the scope of the unitsought 14 nor believed that the Union wished to include these fiveindividuals is shown by the fact that, in its letter of December 21refusing recognition, the Respondent did not contend that the unitsought was inappropriate or raise any question concerning it, butrefused recognition solely on'the alleged ground that'it did not believethat the Union represented a majority of its employees.Moreover,this letter was sent before the representation hearing at which theUnion for the first time sought to include the firemen-watchmen.In, any event, the Board has held that, even where guards areimproperly included in the unit for which a union seeks to' bargain,this is no defense to a charge of a refusal to bargain.15Accordingly,we find this contention to be without merit.5.The Respondent also asserts that, as the Union filed a representa-tion petition with the Board, thus raising a question concerning repre-sentation, the Board is precluded from finding that the Respondentviolated Section 8 (a) (5) by refusing to bargain with the Union.In support of this contention, the Respondent citesAielloDairyFarms,110 NLRB 1365.We find no merit in this contention.InAiello,after requesting recognition, the union filed a petitionfor certification, proceeded to an election which it lost, and then filedcharges that the company had refused to bargain with it in violationof the Act.The Board declined to find a violation on the ground that it couldnot permit its processes to be abused.Since a representation proceed-ing and an unfair labor practice proceeding alleging refusal to bar-gain are mutually inconsistent,1e the union, by delaying the filing ofits 8 (a) (5) charge, circumvented the Board's sound practice of notconducting a representation election when an 8 (a) (5) charge ispending and caused the Board to conduct a futile election, as the unionknew that the company had engaged in conduct which would preventa fairelection.Accordingly, the Board would not permit it to revertto an 8 (a) (5) proceeding as a means of establishing its representativestatus.In the instant proceeding, however, the facts are different.TheUnion requested recognition from the Respondenton orabout Decem-ber 16,1956, and filed a petition with the Board on December 17.By14We find no merit, in any event, in the Respondent's contention that the Union'sdemand was defective because the Union did not specify the "production and maintenance"employees which it sought to, represent.ss American Rubber Products Corp, supra,at p 76.Washington Coca-Cola BottlingWorks,117 NLRB 1163, set aside and remanded257 F. 2d 194 (C A., D C)cited by theRespondent to sustain its contentionthat the Union's bargaining demand was defective, isclearly distinguishable on its facts16A representation petition requires the Board to find that a question of representationexists, to be resolved by an election,while a charge of unlawful refusal to bargain underSection 8 (a) (5) must allege in effect that there is no such question and that the unioninvolved is in fact the exclusive representative with whom the employer must bargain. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDletter dated December 21, the Respondent refused recognitionAhearing on the petition was held on January 17, 1957, and on February28,1957, the Board issued a Decision and Direction of ElectionTheoriginal charges in the instant case were filed on February 20, 1957,and amended charges, alleging a refusal to bargain, on March 13The complaint herein was issued by the Regional Director on May 29,1957.The Union requested permission from the Board to withdrawits petition on May 21, 1957, and the Board, on June 5, 1957, dismissedthe petitionThus, unlikeAiello,where the labor organization proceeded to anelection and afterwards filed charges, the Union here filed chargesbefore the election and requested permission to withdraw its petition,which was granted.Thus, the Union timely determined which courseof action it was going to follow and did not attempt to abuse theBoard's processes as did the labor organizationin Aiello 176The Respondent contends finally that it withheld recognition ofthe Union because it had a good-faith doubt of the Union's majoritystatusIt is clear, and we find, as set forth fully in the IntermediateReport, that the Respondent did not decline recognition because it hada good-faith doubt of the Union's majority, but rather that the Re-spondent refused recognition in order to gain time within which toundermine the Union and to dissipate its representative status throughcoercive tacticsAccordingly, we find, in agreement with the TrialExaminer, that the Respondent violated Section 8 (a) (5) of the Act7With regard to the remedy, the Trial Examiner recommended, inview of Division Manager Gurley's speeches and the relationship ofsuch speeches to the Respondent's other coercive activities, that eitherthe division manager or plant superintendent read the contents of thenotice attached to the Intermediate Report to all plant shiftsWe donot believe that such a novel remedy is warranted by the circumstancesof this case and we will not adopt this recommendationORDERUpon the basis of the entire record in thiscase,and pursuant toSection 10 (c) of the National Labor Relations Act, as amended, theNational Labor Relations Board hereby orders that the Respondent,17Nor may the Respondent fairly contend that the Board's action herein of finding aviolation of Section 8 (a) (5) is inconsistent with its finding that a question concerningrepresentation existed in the representation caseThere,our finding was based upon therecord before us, which contained no evidence bearing on the Respondent's good faith orlack thereof in-refusing to recognize the Unionas majority representativeSuch evidencewas, of course,not relevant to the issueS's*hleh the Board may properly consider in arepresentation hearingIt is in the instant proceeding, the Union having made a timelychoice of which procedure it wished to pursue,that the Board has had its first opportunityto determine the question of good faith in the Respondent's refusal to recognize the Union DAN RIVER MILLS, INCORPORATED653Dan River Mills, Incorporated, Alabama Division,its officers,agents,successors,and assigns,shall :1.Cease and desist from :(a)Refusingto bargain collectively with United Textile Workersof America, AFL-CIO, as the exclusive representative of the em-ployees in the following appropriate unit :All production and maintenance employees at the Employer's Alice-ville, Alabama, plant, including frequency checkers, laboratory assist-ants, and overseer clerks, but excluding assistant cashiers, payrollclerks, and all other office clerical employees, watchmen-firemen,guards, the plant superintendent, the cashier,overseers,the mastermechanic, and all other supervisors as defined in the Act.18(b)Discouraging membership in United Textile Workers or in anyother labor organization of its employees by discharging and/or re-fusing to reinstate them or in any other manner discriminating againstthem in regard to hire or tenure of employment or any term or condi-tion of employment.(c) Interrogating employees concerning their union views, mem-bership, and activities or how they would vote in Board elections;maintaining surveillance of union meetings of employees; partici-pating in or otherwise encouraging and condoning physical assaulton employees and union organizers because of their union activities;preventing or otherwise interfering with the distribution of unionliterature outside the gates of Respondent's plant property ; threaten-ing shutdown and other economic loss and threatening not to dealwith the Union if the mill became organized; warning individualemployees against wearing union buttons, accepting union handbills,attending union meetings, and otherwise participating in union activi-ties; and in any other manner interfering with, restraining, oir coerc-ing its employees in the exercise of the rights to self-organization, toform labor organizations, to join or assist United Textile Workersor any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in- concertedactivities for the purposes of mutual aid or protection as guaranteedin Section 7 of the Act, and to refrain from any and all such activities,except to the extent that such rights may be affected by an agreementrequiring membership in a labor organization as a condition of em-ployment as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :(a)Upon request, bargain collectivelywithUnitedTextileWorkers as the exclusive representative of all employees in the above-IsThis conforms to the unit found appropriate by the Board in the representationproceeding herein, Case No. 10-RC-3766(unpublished). 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDdoscnibedappropriate unlit, and embody any understanding reachedin a signed agreement(b)Offer James A Clark, W Russell Bryant, George Newman,Berley L Howard, and James Elton Gibson immediate and full rein-statement to their former or substantially equivalent positions, with-out prejudice to their seniority or other rights and privileges previ-ously enjoyed, and make them whole for any loss of pay they mayhave suffered by reason of the discrimination against them, in the man-ner set forth in the section of the Intermediate Report entitled "TheRemedy "(o)Preserve and make available to the Board or its agents uponrequest, for examination and copying, all payroll records, social-security payment records, timecards, personnel records and reports,and all other records necessary to determine-the amount of back paydue(d)Post at its mill at Aliceville, Alabama, copies of the noticeattached to the Intermediate Report marked "Appendix B " 18Copies of said notice, to be furnished by the Regional Director for theTenth Region, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof and be maintained by it forsixty (60) consecutive days thereafter in conspicuous places includingall places where notices are customarily posted.Reasonable stepsshall be taken to insure that said notices are not altered, defaced, orcovered by any othermaterial(e)Notify the Regional Director for the Tenth Region, in writing,within ten (10) days from the date of this Order, what stepsRespondent has taken to comply herewith19 In the caption of the notice,the words"The Recommendations of a Trial Examiner"shall be changed to "A Decision and Order"In the event that this Order is enforced bya decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of the United StatesCourt of Appeals,Enforcing an Order "INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon charges and amended charges filed by United Textile Workers of America,AFL-CIO,a labor organizationhereincalled the Union,the General Counsel ofthe National Labor Relations Board issued a complaint datedMay 29, 1957,againstDan River Mills, Incorporated,Alabama Division,herein called Respondent, allegingthat Respondent has engaged in unfair labor practices affecting commerce withinthe meaning of Section8 (a) (1), (3), and (5) and Section 2 (6) and(7) of theLabor Management Relations 'Act,1947,61 Stat 136,herein called theActCopiesof the charges and complaint were duly served upon Respondent, m response towhichRespondent filed an answer denying the unfair labor practices allegedPursuant to notice,a hearing was held at Ahceville,Alabama, before the dulydesignatedTrialExaminerAll parties were represented and were given fullopportunity to examine and cross-examine witnesses and to introduce evidencebearing on the issues,they were also given opportunity for oral argument and tosubmit briefs as wellRespondent'smotions to dismi§s the complaint are disposedof in accordance with the following findings and conclusions 655Upon the entire record in the case,and upon observation of the demeanor ofwitnesses,Imake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent Dan River Mills, Incorporated,Alabama Division,has plants invarious southeastern States, including a plant in Aliceville, Alabama, where it isengaged in the manufacture of cloth and textile products.During the 12-monthperiod immediately preceding April 1, 1957, the production at Respondent'sAliceville plant exceeded a value of $500,000, more than 50 percent of which wassold and shipped outside Alabama.Respondent is engaged in commerce within the meaning of the Act.II.THE LABOR ORGANIZATION INVOLVEDUnited TextileWorkers of America, AFL-CIO, is a labor organization withinthe meaningof the Act.III.THE UNFAIR LABOR PRACTICESA. Interference,restraint,and coercionThe Union began organizing Respondent's Aliceville employees in December 1956,holding its first organizational meeting at the VFW Hall in Aliceville on December 11and its next such meeting at the local Armory on December 15, following which itheld other meetings at the Armory.A majority of the employees, as I find herein-after, signed union designation cards on or before December 15.On or aboutDecember 16, 1956, the Union advised Respondent by letter that a majority ofRespondent's production and maintenance employees had designated the Unionas their bargaining representative and that it was accordingly requesting Respondentto recognize and meet with the Union as such representative.The aforementionedletter also stated that the Union was prepared to prove its majority if Respondenthad any question concerning the matter, by submitting promptly to a card-checkbefore a "mutually agreeable impartial person,or in an immediate secret election bythe National Labor Relations Board, or some other acceptable agency." By letterdated December 21, 1956, Plant Superintendent James L. Dockery replied to theUnion that Respondent did not believe the Union was the majority representative,that Respondent could not accept the Union's statement as to the validity of whatevercards the Union did have, and that Respondent must therefore decline to meet withthe Union.On December 17, 1956, the Union filed a representation petition as to the afore-mentioned employees in Case No. 10-RC-3766.A hearing on the petition washeld on January 17, 1957; and on February 28, 1957, the Board issued a Decisionand Direction of Election in the matter.The original charges in the instant casewere filed on February 20, 1957; on March 13, 1957, the Union meanwhile filedamended charges, thereby adding a refusal-to-bargain allegation, and on May 29,1957, the Regional Director issued the instant complaint alleging, among otherthings, an 8 (a) (5) violation.By order, dated June 5, 1957, the Board dismissedthe mentioned representation petition, without an election having been held, becauseof the outstanding 8 (a) (5) charge and complaint, mentioned above.The General Counsel contends in effect that Respondent engaged in a con-temporaneous campaign of its own to undermine the Union and to repel its organiza-tional efforts and the complaint specifies various types of unlawful conduct in whichRespondent is alleged to have engaged.The complaint thus alleges,inter alia,un-lawful threats, interrogation and surveillance,in addition to five cases of dis-criminatory discharge and the refusal to bargain.Ray C. Gurley is Respondent's division manager, having charge of the Alice-ville and seven other plants; he is Plant SuperintendentDockery'ssuperior in theplant hierarchy.Gurley testified that Respondent purchased the Aliceville andsix other plants from Alabama Mills, Incorporated, in August 1956.During busi-ness hours on December 17, 1956, Respondent assembled all its Aliceville em-ployees, and Gurley separately addressed each of the plant's three shifts.Gurleytestified that he "had been informed by the Plant Superintendent [Dockery] andby some of the local citizens that the United Textile Workers had sent men intoAliceville to organize our plant, and that also there were employees who hadcomplaints,that they wanted an audience,and they wanted some information.More important,ithad come to my ears that a number of the employees wereunder the impression.that the Dan River Mills had bought these plants in order 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDto liquidate themAnd I wanted to dispel that illusionIwanted to make itclear thatitwas our intention to continue to operate these plants if wecould do so "Gurley told the employees in his speeches that Alabama Millshad been on the verge of bankruptcy,that the plant properties and equipment wererun down,and that it would take much money, time,and effort to restore the millsto an efficiently running basis"And I told them,"Gurley continued,that Respondentwas a leader, considered to be a leader,both in its styling,itsmerchandising,itsmanufacturing,and in its employe relations,and we have been Just asquickly as Dan River can afford to do so, they share with the employes, in-creased fringe benefits, increased wages It's been our pattern, in history,since I've been withthem, 1942But that we had a job ahead of us of earn-ing those things, that we could not share them until we had earned themI then went right into the matter of the union situation here that had beenreported to me, that the same union that operated in Danville had sent mendown to Aliceville and was trying to win the support of our employesItold themthatDan River recognized that every person had a right to joina union or not to join a union,as they pleased,just as they have to join alodge or any fraternal or civic clubThat was their businessBut as far asDan River was concerned,we would prefer to operate without a union, thatwe had had more than enough experience with unions over many yearsThatto deal with the union,as far as management was concerned,was time con-sumingIt took the men from their jobs, men who should be more properlyweaving cloth, rather than making palaverThat we felt that we would dealwith our employes individuallywitha great deal more ease and less time con-sumed than to have to deal with them through a third partyI explained to them that from our experience the union had brought nothingbut trouble, strifeI outlined to them the strikes that we had been subjectedto in Danville for past years, the loss of wages,production,attendant uponthat the violence that accompanied itI explained to them that I could pic-ture this situation at Aliceville, possibly developing something like thisThatthe organizers, who had a job to do, would come in and attempt to win theemploye's affection and support by promising improved wages, improvedworking conditions,improved fringe benefitsThat's the customary patternThat if theysucceeded in influencing the majority of our employes to votefor a union,if a vote was ever held, that the union, having gotten a certifica-tion,would then propose those same demands or requests to the managementAnd that I could tell the employes flatfootedly, that with the present state ofour financial condition,with these mills losing money,that we would be forcedto deny such requests or demands,and that the only recourse then that theunion would have left would be to ask the employes to strike to get themThat has happened before, and it would happen againSo that when youproject yourself into the future, that was what I could see developing if theunion was successful in its campaign hereThatit started with union organiz-mg, and following to its logical conclusion,you finally wound up with a strikeAnd that was the only weapon that the union had to use I explained to themthat we had been through that in Danville,that this same union had calledan ill-advised,costly, lengthy strike,had lost its check-off as a consequenceThat, to the best of my knowledge, its financial condition was not such that theycould help the employees to AlicevilleIwound up by telling them that we wished their supportThat we would soconduct ourselves as to earn it, and that together we were all in the sameboat,overseers,mill superintendents,the employes, and myselfThat if weexpected to continue to work, we'd have to put Ahceville on a profitable basisGurley also told the employees, according to his testimony, that "with all wehad to do in this plant,that I felt it would be almost impossible to operate the plantand deal with the Union at the same time" When one of the employees askedGurley at the meeting whether Gurley's remarks meant that Respondent wouldshut down the plant if a union came in, Gurley answered by repeating to the em-ployees, according to his testimony,that it would be "impossible" to run the plantand deal with a union at the same timeDuring his speeches, Gurley referred totheUnion as the"third party,"and he further advised the employees that hewouldn't sign a union contract and they should go elsewhere if they wanted a unionThe record establishes,and I find,that the overseers and the master mechamc aresupervisors within the meaning of the ActOverseer Vernon Phillips testified that he explained Gurley's talk in conversationswith individual employees,informing them that the Aliceville null was a "marginal"one and that"itwould be impossible to operate the millunder the union DAN RIVER MILLS, INCORPORATED657demands or what they would bring about." "You heard what Gurley said," Phil-lips told employee Romulus Pate in December 1956, "they couldn't operate with thethird party."A day or two after Gurley's speeches, Phillips asked employee NoahCorley whether Corley owned his own home; Corley replied that he did. Phillipsthereupon told Corley that he, Phillips, also owned his own house and that "if thisthing goes down, I don't know how we'regoingto make it through."About 6 weekslater, Phillips told Corley that Phillips had heard that Corley had attended a unionmeeting in a neighboring town and that "I [Phillips] didn't think you'd do me nosuch a way."During this same conversation, Phillips also asked Corley whetherCorley had decided how to vote in the Labor Board election and Phillips stated,according to Corley's credible testimony, that Phillips "hoped I'd [Corley] made-up my mind the right way." Phillips, on one occasion, called employee ThomasScarbrough's attention to Gurley's statement that Respondent "couldn't run under thethird party," and on another occasion Phillips inquired how Scarbrough would votein the election, stating his hopes that Scarbrough "would vote right."When Scar-brough replied that he didn't know how he would vote, Phillips continued to presshim on the subject and said that Scarbrough was either for or against the Union andthat Phillips wanted an answer within 3 days.A few days after the Union's firstmeetingon December 11, Phillips inquired of employee Dewey Carrol whether Car-rol had attended the meeting.Carrol said he had, whereupon Phillips remarked that"everything's running pretty smooth tonight and may not be running this time nextweek."During March 1957, and while the Board's direction of election was out-standing, Phillips again approached Carrol and asked how Carrol "stood about thisthing"; Phillips told Carrol that he, Phillips, "was supposed to find out whether[Carroll was for the Union or not."On or about January 17, 1957 (the date of the representation hearing), Phillipstold employee Henry Grayson that "theseunions" aregoing to shut down the plantand that he wanted Grayson to vote "right."About the time of Gurley's speeches,Phillips told employee Annie Wood that he wanted to give her the "facts" about theUnion, namely, that Respondent would "shut down and we'd all be on starvation"if the Union came in.Phillips made similar remarks to employee Annie McGahy inJanuary or February 1957; and a few days after the Union's first organizational meet-ing, Phillips told employee Albert Hayes, according to Hayes' credible testimony,"I don'twant youropinion...I'm stating what I know.I know what I'mtalking about."Then Phillips told Hayes that the plant would shut down if it "wentUnion," that Respondent "had cancelled an order for supplies," and that "there's amonkey wrench beengoing intothat on account of this."Overseer Eugene Jackson is Overseer Phillips' superior.In or about the earlypart of January 1957, Jackson told employee SamJunkin,according to Junkin'scredible testimony, that "the mill could not operate under a third party, and he had alot of friends that worked there, and he'd hate to see anything happen . . . and hateto see them lose [their homes]."Also in January 1957, Jackson told employeeDewey Carrol that he, Jackson, had workedat organizedplants and the mills hadshut down. "That is what could happen here,"Jackson continued,and "when themill shuts down, the Union will move on out and leave you setting here without ajob." Jackson also told employee Mary Alma Montgomery in March 1957, that hewanted to know "how you feel about this thing."Montgomery didn't reply, where-upon Jackson further stated that "we haven't got time to fool with the Union. I'mtelling you for your own,good." Jackson himself testified to having had conversationswith employees about the Union; he further testified that he couldn't recall any suchparticular conversations except that he did tell several employees that "I had workedat a mill where there was a union.And trouble, strikes, and things that they hadat that mill, that I did not think that a union would do them any good here, that thatmill shut down, and I'd hate to see it happen to this mill."Later in the evening of the Union's first meeting on December 11, SuperintendentDockery asked employee Lucius Estes whether Estes had attended the meeting andremarked that "you all had a nice crowd down there, didn't you."After the hearingin the aforementioned representation case, Dockery asked employee Dewey Carrolwhether Carrol remembered that Gurley had said that "the company could notoperate under a third party."Dockery remarked on this occasion that, as Carrolwas wearing a union button at the time, it was unnecessary "to inquire which sideyou are on"; Dockery further told Carrol to "let me know" if Carrol decided "to goagainst the Union and pull off your button."Employees Wallace Jones and JamesGibson testified that one night in February 1957, they saw Dockery and one Stokesparked directly across the street from the Armory during a union meeting whichJones and Gibson attended and Jones further testified, credibly, that Dockery re-mained in the parked car for 4 or 5 minutes.Dockery's version of the incident,487926-59-vol 121-43 658DECISIONSOF NATIONALLABOR RELATIONS BOARDwhich I do not credit, is that he and Stokes were merely passing by at the time andthat he pulled over for "a minute or two" in front of the meeting hall to let anothercar pass, later he testified to having stopped "just a second or two "Dockery after-wards told Gibson in the mill that he had observed Gibson on that occasionW R Bryant, James Clark, George Newman, and Eugene Counts (a union or-ganizer) distributed union handbills at the plant gate during the 2 p m. shift changeon February 6, 1957They were standing on a public street during such distribu-tionThey returned for further distribution at 10 p m, at the end of the secondshift and beginning of the third shiftWhen they returned for their second distribu-tion, according to the credible testimony, Overseer Lee McCool was standing justoutside the gate, leaning against a parked car, and about 15 or 20 employees on thesecond shift remained in the immediate vicinity and about 4 or 5 of the third shiftemployees came back outside the plantVarious employees in this group held cokebottles, sticks, opened pocket knives, and one of them had brass knucklesTwo ofthese employees, Bob Jones and Will Fortenberry, went outside the gate to within astep or two from McCool's position, they grabbed the handbills from Counts andbegan hitting him in the face with themJones told another employee in the group,Marvin Brown, to,"get" Bryant, whereupon Brown grabbed Bryant and they scuffleda bitDuring this melee, Overseer Phillips was standing at a lighted window on thesecond floor of the plant overlooking the scene at the gate, he jumped up and downand clapped his hands and shouted to the crowd below, "Get 'em boysGet 'em.Get 'em away from hereWe don't want them here "Countset althen retreated,with the mob in pursuit holding the coke bottles and knivesMcCool followed withthe crowd as they drove Counts and companions into Counts' car iOn or about February 14, 1957, Overseer Willie Davissummonedemployee MadieSherrill to the mill office and stated, "You want to work in here, don't you7"Sher-rill replied that she did, whereupon Davis continued, "Well, you'd better not haveanything else to do with the UnionYou'd better not takeany more handbills[which she had therefore accepted from the Union] or go to any other meetings,and you'd better not have anythingelse todo with itYou'd better not talkIfyou do, I'll know about it "B Discrimination, additional interference, restraint, and coercionJames A Clark was employed as a fly frame tender at the Aliceville mill for 10years until his discharge on December 12, 1956Phillipswas Clark's overseerClark attended the Union's first meeting on December 11, on which occasion hedistributed and collected union designation cardsClark worked on the third shift beginning at 10 p mAfter attending the men-tioned meeting on December 11, Clark went into the plant about 1 0 minutes beforeshift change, which was customary, and he stood around his job location and thenwalked over to join several other menW L Huddleston, was the fly frame tenderon the second shift, his job site adjoining Clark'sShortly before shift change,and after the clocks on Huddleston's job had rung, Clark asked Huddleston whetherHuddleston had signed a union cardHuddleston said he had not and he askedClark for one, Clark gave Huddleston a card, which Huddleston then signed andreturned to ClarkOverseer Phillips observed this incident, and Phillips testifiedthat he also observed Clark in other parts of the mill before and after 10 o'clockthat night.(Clark also had spoken to J 0 Hollis outside the plant before shiftchange that night about signing a union card and Clark also had given a card toJames Gibson shortly before shift change in the plant, Gibson and Hollis bothworked on the third shift)Phillips called Superintendent Dockery at about 10 30that night,Dockery immediately came to the plant, had some discussion withPhillips, and then went over to where Clark was workingDockery asked Clarkwhether Clark had been roaming through the mill, which Clark denied to Dockery,Dockery also asked whether Clark had passed out some cards and Clark said hehad, although he denied giving a card to Huddleston that night 2Dockery thenasked Clark for a card and Clark gave him one, whereupon Dockery directed Clarkto shut down his machines and leave the plant and to report to Dockery the followingmorningClark returned the next morning, as directed, but Dockery asked him to come backlater that day, which Clark didDockery informed Clark on this latter occasion1 Phillips denied seeing the incident in question and McCool denied, in effect, that thereeven was an incident, as descripedI do not regard either witness as trustworthy orotherwise entitled to belief2 Clark testified that he so denied to Dockery because "I figured my Job was in stakeif I told [Dockery] " DAN RIVER MILLS, INCORPORATED659that Clark was being discharged and that Clark's terminationpapers were alreadyprepared for Clark'ssignature.Dockery told Clark 'at the time, according toClark's credible testimony which Dockerydenied,that "you're the fourth man I'velet go.I ought to let 40."The termination papers stated in effect that Clark wasdischarged for "interfering with the help and neglecting [his] job."Clark refusedto signthe papersunless, asClark testified he told Dockery, the papers stated "whatI [Clark] was doing," to which Dockery remarked, "Well, you want your.pay, don'tyou?"Clark walked out and the next day he received his final wages by registeredmail.Clark'smother,Mrs. Lessie Lee Jones, works on the first shift and was pres-ent, with all other first shift employees, when Division Manager Gurley addressedthe employees on December 17, as set forth above.At that meeting immediatelyafter Gurley's speech, Mrs. Jones asked Gurley to rehire Clark, informing Gurleythat Clark had a wife and children to take care of.Gurley said he would talk toClark and would let Mrs. Jones know later on.Gurley sent for Clark that sameafternoon and inquired whether Clark "had changed" his mind.Gurley told Clark,according to Clark's credible testimony denied by Dockery who was present atthe time, that Clark might get his job back if he "forgot about this third party that[Clark] wasconnectedup with."Clarksaid he neededthe job buthe refused to tellGurley that he had "changed" his mind.Gurley told Clark he would be in touchwith Clark, and about 2 weeks later he sent for Clark.Gurley again asked Clarkwhether Clark wanted to work and Clark again replied that he did.They apparentlyrepeated the earlier conversation and Gurley told Clark, according to Clark'scredible testimony, that "you've still got this third party on your mind" and that"the Company did not have time to fool with [the Union]."Gurley said he wouldinform Clark of his decision.Clark has not heard further from Gurley or anyother Respondent representative.Gurley denied, in part, Clark's version of the foregoing conversations and testifiedin effect that he told Clark on the first mentioned occasion after the discharge thathe had been informed that Clark had been discharged for interfering with otheremployees, that he (Gurley) asked Clark whether Clark wanted to return to work,and that he (Gurley) did not feel that Clark was sincere in replying that Clark diddesire a job because, Gurley testified further, Clark gave a "rather reluctant sortof a yes."Gurley testified with respect to the second mentioned conversation that"I tried to get a definite statement out of him that he really did want his job back,and that he was not going to conduct himselfin a mannersimilar to that which heconducted himself on the first instance for which he had been discharged." Gurleyfurther testified that Clark asked during this meeting, "Why won't a union work inthis plant?" and that he then informed Clark that "with all the things that we have todo, we are not going to have the time to operate the plant and fool with the Union."In the period between Clark's two conversations with Gurley, Mrs. Jones alsocalled upon Superintendent Dockery seeking reemployment for her son who was,as sheexplained to Dockery, in a difficult financial situation.Dockery told Mrs.Jones, according to her testimony,3 that he could not rehire Clark because Clark is"riding around with a Union man, and he can't make up his mind," and that she,too, wouldalso loseher job "if you're seen riding around with a Union man" andthat "it would mean the job of anybody seen riding around."Dockery testified thathe could not remember whether or not Mrs. Jones had spoken to him on her son'sbehalf and that he did not remembertelling.her the matters to which she testified.Shortly after Clark'sfinalconversationwithGurley, as related above, Gurleyalso told Mrs. Jones, according to Mrs. Jones' credible testimony, that he could notrehire Clark because Clark is "riding around with a third party, and he can't makeup his mind."Respondentassertsthat it discharged Clark for interfering with other employeeson the night of December 11, and it also asserts in such connection that his unionsolicitation violated an alleged company rule which purportedly forbids solicitationof any employee during working hours without express permission.Dockery testi-fied that he posted such rule on February 26, 1957, and that he had postedsimilarrules on two prior occasions which he did not specify in terms of month or evenyear.Employees Pate and Corley testified that they had never heard of a ruleagainst talkingon the job and they also testified that the plant practice was foremployees to talk and even to leave their job location when caught up in theirwork.As indicated above, it also was customary for employees to enter the plantpremises and stand around the production floor before the earlier shift had ended.The record, in my,opinion,does hot establish the existence of the purported rule8Mrs. Jones was an honest and otherwise trustworthy witness, and I credit her versionin any conflict in testimony with Gurley and Dockery. 660DECISIONSOF NATIONALLABOR RELATIONS BOARDon December 11, and I also find that the record also does not establish that Clarkinterferedwith any employees on December 11, or otherwise impeded his ownor other employees' workWilton Russell Bryant was hired as a maintenance worker in November 1956 bySuperintendent Dockery and Master Mechanic Sam CochranBryant's son, SonnyBryant, has been employed at the Ahceville plant of the Westinghouse Companyfor several years and he is president of another local union thereSonny wasinstrumental in obtaining the VFW premises for the Union's first organizationalmeeting for Respondent's employees which was held on December 11Bryantattended this meeting with his son and assisted that night in arranging the meetingroom,distributing union cards, and assisting employees to sign the cardsBryant'sson called the meeting to order and, after speaking a few minutes, turned over themeeting to Union Organizer BrownBryant joined the Union at this meeting.On December 12, the day after the mentioned union meeting and the same dayas Clark's discharge,Bryantmet Superintendent Dockery at the mall at about 11 30am Dockery asked Bryant, according to Bryant's credible testimony, "who wasthis young Sonny Bryant I hear so much talk about?" Bryant told Dockery thatSonny was employed at Westinghouse and was his sonDockery asked what con-nection Sonny had with the Union, to which Bryant replied that Sonny was theunion president at Westinghouse"He's a pretty good union boy, isn't he9,"Dockery further asked, according to Bryant's testimony which Dockery denied,when Bryant said he was, Dockery stated, "Well, that's all I want to know "Bryantreturned to work, and about 2 hours later Cochran advised Bryant that he had "somebad news," namely, that "we're going to have to let you go[on] Dockery'sorders "Bryant then left the millBryant returned to the mall the next day to get his paycheck and he also inquiredof Dockery on this occasion concerning the reason for the terminationDockerytold Bryant that work was "scarce" and that he had to divide it upBryantthenasked Dockery, according to Bryant's credible testimony denied by Dockery, whetheritwasn't a fact that "my activity with the Union, together with my son's activities iswhy you fired me9" Dockery replied, "Well, if that's the way you want it, that'sall right with meI want it to be a lesson to the rest of the employees "Cochran testified that Bryant and Lee Montgomery were hired as temporarymaintenance men for carpentry and painting and that Bryant was retained until com-pletion of a particular projectMontgomery was released sometime after Bryant'sterminationSince then, according to Cochran, some production employees, whohave not been employed full time at production work, have been doing some ofthemaintenance work, but Cochran was unable to testify whether or not thesesame production workers were also on a partial work basis when Bryant was hiredBryant's brother, Garvin Bryant, was and still is employed in the maintenance de-partmentGarvin testified that the day before his brother's discharge, Cochranadvised Garvin that there wasn't enough painting work for both Montgomery andW R Bryant and one of the two would have to be laid offCochran asked Garvinwhich man Garvin wanted to retainGarvin refused to make the selection andCochran then told Garvin, according to Garvin's credible testimony, that Cochranwas thinking of retaining BryantCochran's testimony, on the other hand, is thathe told Garvin on this occasion that he (Cochran) thought he would retainMontgomery, and Cochran further testified that Montgomery had previously workedunder him and that he knew Montgomery could paint but he didn't know whetherBryant also could do soCochran then was asked whether there was "any choicebetween their [Montgomery's and W R Bryant's] work as you observed it," andhe said there wasn't and he also then testified that "they could paint about equallyas well "George Newman worked in the cardroom of the Aliceville null from August 1956until February 5, 1957He joined the Union in December, wore a union buttonin the mill, and attended and made speeches at union meetingsIn the latter partof December 1956, sometime after Gurley's aforementioned speeches to the em-ployees, Superintendent Dockery stopped Newman in the mill, referring to the factthat Newman was wearing a union pin at the time, Dockery asked Newman whatNewman "thought that the Union could get me [Newmanl besides fired or my job "Dockery asked if Newman believed what Gurley had said about the mall operatingwith a "third party" and if Newman "thought the mill would shut down if it op-erated with a third party "Newman replied that he didn't think so and that Dockerydidn't think so, whereupon Dockery said that Newman would "just have to waitand see" and that Newman should reconsider the matterNewman asked whetherDockery was then firing him, to which Dockery replied, "No, there's plenty of time DAN RIVER MILLS, INCORPORATED661if that was necessary."Dockery testified that he discussed the "union situationin the plant"with Newman,but denied telling him"itmay get his job."Overseer Phillips also spoke to Newman about the Union on several occasions.On the first such occasion in the plant,on or about January 8,1957, Phillips toldNewman,according to Newman'scredible testimony,that Phillips "was underinstructions to talk to anyone about the Union and about the disturbance that it wouldcreate here in Aliceville if the Union did organize here.That he had orders, thathe had been told to tell each and every man or woman that worked for him that ifwe organized a union here,that the mill was not financially able to support andcarry on union activities,and that it would close down."On either this same or alater occasion,Phillips told Newman that"itwas necessary that he [Phillips] knowhow I [Newman]voted if it came to a secret election."When Newman then toldPhillips that Newman didn't think"itwas going along even with my constitutionor any other thing for him [Phillips]to ask me how I voted in a secret election,"Phillips replied that Newman should be"more considerate of the mill and theemployment of it."As indicated earlier,Newman last worked for Respondent on or about February 5,1957.One night at work the week before the week of February 5, Newman'soverseer(apparently Phillips)told Newman not to come in the following day, thatitwould be a short week for Newman,and that Hollis Scott would perform Newman'sjob that day.Scott was a drawhand frame operator and Newman asked Phillips whya drawhand frame operator would be doing Newman's,a card operator's,work.Phillips replied,"that's just the way we do things here."Newman said he wouldtake up the matter with General Foreman Jackson,which he did the next day.Onthis occasion Jackson informed Newman that Scott had had a day off since Newman'slast day off and that it was Newman's turn.Newman informed Jackson that hewould discuss the matter further with Superintendent Dockery.When Newmanreported for work a few days later(on or about February 5, 1957), and before hehad seen Dockery about the aforementioned matter,,Phillipsmet Newman at theentranceway and directed Newman to go home and to see Dockery the next morning.Newman did speak with Dockery the following day and Dockery told him,"George,I understand that you don't understand why you was off last week."Newman re-plied that he understood he was off because of a "short work week"but that he"did question the drawhand man running my job instead of a card operator;"Dockery thereupon stated,according to Newman's credible testimony,"Well, George,because you don't understand,I'm going to lay you off and call it no work available."Dockery testified that Newman was laid off,not discharged as the General Counselalleges;Dockery further testified that the layoff resulted from a change in styles inthe weave room and that Newman was selected for layoff as the least senior manin the cardroom.(There is no showing of a seniority practice in the plant beforeor since Newman worked for Respondent.)Dockery further testified in connectionwith Newman's 1-day layoff the previous week, that work had been staggered amongthe regular cardroom employees to provide more employment for the spare handsand he also testified that the drawhand frame operators and card operators wereconsidered as one group for this purpose.The record establishes that Respondenthas hired additional employees since Newman's purported layoff and Dockery testi-fied that he had not recalled Newman because someone had been in the plant officeinquiring about Newman during this period and allegedly had stated that Newmanhad moved.Neither Jackson nor Phillips testified in connection with Newman'stermination.Mrs. Berley L. Howard was employed as a spinner at the Aliceville mill from 1946until her discharge on February 20, 1957.Overseers Vernon Phillips and EugeneJackson had been her supervisors for about 10 years.Howard signed a union cardat the meeting of December 15 and,beginning in January 1957, she wore a unionbutton in the mill for approximately 2 weeks.The day before the December 15meeting, Overseer Phillips told Howard that"we couldn'toperate under the thirdparty, that we would just have to shut down if it went Union."Overseer Jackson informed Howard on February 20, 1957,that he was dischargingher and,if she liked,that she could discuss the matter with Superintendent Dockery.Howard then went to Dockery's office and Dockery read from some papers, called"writeups,"purportedly written by Phillips and stating that Howard had left herjob in a "mess" for the third shift spinner(Jessie Lou Booker)who followed Howardon the same frames.Dockery then handed Howard a termination slip for hersignature stating as the reason for termination that Howard could not keep up herjob.Howard told Dockery she would not sign the slip because, she told him, thestated reason was untrue. -662DECISIONS OF NAPIONAL LABOR RELATIONS BOAS?DHoward testified thatshe received no complaints concerningher workuntil shebegan wearing her union button,as statedabove, shealso testified,with corroborationfrom employee Annie Woods, that her supervisors watched her much more closelyafter suchtimePhillips testified that he had received severalcomplaints fromBooker, the thirdshift spinner, tothe effect that Howard left the job in poor con-dition and Phillips testified that the first such complaint was 2 or 3 weeks beforeHoward's dischargePhillips also testified that he reportedtwo complaints toOverseerJackson concerningHoward Phillips testified,as Jackson testified to similareffect, that he had been supervising Howard for 10 years and, in effect, hadretainedher for suchperiodeven though he testified that her work was "below par comparedwith a majority", Phillips further testified that Howard's "job attitude" changedafter Christmas 1956 in that she "paid less attention" to her workBooker, the spinner who followed Howard on the same frames, testified that shecomplained about "the last of December or the first of January" to Phillips regardingthe condition in which Howard left the framesBooker testified that she made thefirst such complaint after Gurley addressed the employees, as described above, andthat she made the next such complaint 10 to 14 days laterLater Booker testifiedthat she had"no idea," in numbersof days or weeks, how long before Howard'sdischarge she made thelast such complaint, and she also later testified that she didn'tknow in which month or even in which year Gurley made the mentioned speechesand she further testified that she had no idea how long after Gurley's speech shemade the first aforementioned complaint, in terms of number of days, weeks, oreven monthsSuperintendent Dockery testified that whenever an overseer "has to talk" to anyemployee, the overseer writes up this incident and the so-called "writeup" is thenplaced in the employee's personnel fileRespondent instituted these writeups aboutthe end of December 1956 or the first of January 1957 and Phillips, Dockery, andGurley testified that Respondent has also been on a "quality" drive since December1956Overseer Jackson testified that he had spoken to Howard on several occasionsand that after January 1957 he made writeups on HowardHe also testified that hegave her a "final" warning about 3 weeks before her discharge but also testifiedthat he didn't prepare a writeup on that occasionPhillips testified that he pre-pared a writeup on Howard on January 8, 1957, and gave the writeup to Jackson(Phillip's supervisor) the nextmorning,Respondent introduced the particularwriteup in evidenceThis writeup is set forth, in part, on Appendix A hereof, andit appearsthat the particularwriteup alsodeals with alleged events occurring onJanuary 9 as well as January 8Phillips was given an opportunity to explain thediscrepancy, namely, why a document dated January 8, 1957, and given to Jacksonon the morning of January 9, nevertheless refers to alleged events after such morningand which document is signed but once and then after the recital of the allegedevents of January 9Phillips had no explanation,or sohe testifiedIt is not unusualfor a job tobecome,what is known as, "stuck-up" and that iswhat happenedtoHoward's job on February 20, 1957According to employeeBerthaMcDaniel, all the otherspinnershave had their work in much worse condi-tion andJackson also testified that he hasseenjobs in poorer condition than Howard'swas on this occasionDockery testified that he saw Howard's job getting stuck-up on that day and that he directed Jackson tosendher to him for dischargeJames EltonGibson was in Respondent's employ from October 1956, until hisdischarge on or about February 11, 1957Gibson was a picker tender on thethird shift, his supervisor being Overseer PhillipsGibson signed a union card on December 11, 1956, and he wore a union buttonin the mill from January5 until his dischargeShortly after Gibson began wearinghis unionpin,Phillips advised him "not to fool with the unionjust forgetabout it because there wasn't going to be no union at the plant " Phillips alsoadvised, Gibson to stop wearing the pin, according to Gibson'a credible testimonydenied by Phillips, because it "had too much influence on the other people therein the plant," and Phillips further told Gibson that the mill wouldn't operate withthe "third party" and would shut down if the Union came inGibson told Phillipshe would continue wearing the union buttonGibson attended a union meeting the week of February 4, the same meetingwhich Dockery kept under surveillance, as described above, and Dockery mentionedthe fact to Gibson that Dockery hadseenGibson atthe meetinghall that nightOn or about February 5, Phillips met Gibson at the plantgate asGibson was report-ing for work and Phillips told Gibson to return home and to report to SuperintendentDockery the next morningWhen Gibson reported to Dockery, as directed,Dockery remarked that "I see you're still wearing your [union] pin", Dockery thenbegan reading a paper and said,"I seeyou got low production, would not cooperate DAN RIVER MILLS, INCORPORATED663with your overseer."Gibson denied this, and duringthe ensuing conversationDockery said that he, Dockery, had beenconfusingGibson withsomeone else.Thatsame nightat work, Gibson asked Phillips about the matter and Phillips repliedthat therewas somemistake as he had not said anything to Dockery about Gibson.The last time Gibson worked before his discharge on February 1-1 was the nightof February 6 when Bryant and others attempted to distribute leaflets at the gateand were forced to leave, as described above.After the incident that nightPhillipscame backto Gibsonin the milland asked whether Gibson had heard about theincident.Gibson said he had not, whereupon Phillips then told Gibson that themill hands had "run theunionguys from out there at the gate" and that they"wouldn't be back any more."Gibson advised Phillips that he, Gibson, thoughtthe union menwould return and that he didn't want to discuss the matter furtherwith Phillips; Phillips commented that that was what he, Phillips, "wanted to know,"and Phillips then left Gibson. (Phillips testified that he had discussed the afore-mentionedincidentwith Gibson but that he couldn't remember what was saidat the time )Gibson'snextscheduled workday was on February 11; and, when he reportedon that morning, Phillips directed him to see Dockery the next morning.Thenext day, according to Gibson's credible testimony, Dockery handed Gibson histerminationpapers for signature; the papers gave low production and refusal tocooperatewith overseers as the reasons for discharge.Gibson refusedto sign, andas hethen walked out, the paymaster handed him his.final check.Charles Quinn was the fixer in Gibson's department during the period of Gib-son'semployment; he was responsible for maintaining the picking machines andto see, in such connection, that the air vents were cleaned.Cleaning the air ventswas oneof Gibson's functions and his instructions were to clean them on Tuesdaysand Thursdays.On occasions Quinn helped Gibson to clean the vents.Quinntestified that Gibson did not clean the vents on Tuesday (February 5), that hereported the matter to Phillips, without mentioning the fact to Gibson, and thatGibson did not clean them on Wednesday (February 6).Quinn testified that Gib-son had never before failed to clean the vents. Phillips testified that he discussedthe matter with Dockery and recommended Gibson's discharge for such reasons.Respondent introduced in evidence a number of so-called writeups on Gibson,the first of which is dated January 8, 1957, after Gibson began wearing his unionbutton, as stated above.C. Conclusions: 8 (a) (1) and (3)The record establishes that Respondent is opposed to the Union and that it em-barked on an immediate course of conduct to defeat the Union and the organiza-tional efforts of its employees.Cataloging in broad outline the widespread patternof coercion engaged in by Division Manager Gurley, Plant Manager Dockery, andOverseers Phillips, Jackson, Davis, and McCool, it appears, among other things,that Respondent interrogated employees concerning their union views and activities;threatened to shut down the mill and not to deal with the Union if the Union organ-ized the mill; required a discharged employee to forsake his union views and activ-ities as a condition of employment; threatened to discharge employees because oftheir union views and activities; participated in or otherwise encouraged and con-doned physical assault on discharged employees and a union organizer peacefullyengaging in union distribution outside the plant gate; and engaged in surveillanceof a union meeting.Respondent has thereby violated Section 8 (a) (1) of theAct.N. L. R. B. v. West Point Mfg. Co.,245 F. 2d 783 (C. A.5); LimestoneManufacturing Company,117 NLRB 1689;Martel Mills Corporation,118 NLRB618;United Fireworks Mfg. Co., Inc.,118NLRB 883;1.Taitel and Son,119NLRB 910.Each of the five dismissals involved here was a separate incident and must there-fore be individually examined; upon such consideration it appears that each is partof the pattern of coercion engaged in by Respondent in order to destroy the Unionand to discourage the employee body from continuing along the path of unionorganization.The facts and circumstances involved here are quite similar to thoseportrayed in the aforementioned'West Pointcase; and I am mindful of the court'sstricture in that case that it is not alone sufficient that an employer engage in apattern of coercive conduct to support any or all particular charges of discrimina-tion.It is interesting to note, in passing, that as inWest Pointcase, there appearshere the "simultaneous extraordinary drive to improve the quality and quantityof the production," simultaneous, that is, with the union organizational drive.I do not believe any purpose is to be served by restating or by extended discus-sion of the cases of individual discrimination.Taking each case alone, I am satis- 664DECISIONSOF NATIONALLABOR RELATIONS BOARDfled that Respondent unlawfully discriminated in each instanceClark and hismother,Mrs Jones, were eminently honest witnesses and their testimony pre-ponderantly establishes the discriminatory action against himClearly, he wasfired for engaging in union activities and he was refused rehire because he wouldnot agree to change his views regarding the UnionOn the basis of Bryant'stestimony and his demeanor as a witness, I have no hesitancy in crediting his ver-sion of the events as against my appraisal of the demeanor and testimony of Dock-ery and Cochran, Bryant was fired, I find, either because of his own or his son'sunion activities or for both reasonsNewman was warned, in effect, about hisunion views, but he remained obdurate, Respondent's stated reason for supposedlylaying off Newman is patently pretextual and I find that he was discharged becauseof his union views and activitiesThe "quality" drive accounts for Howard's dis-charge, according to Respondent, despite her long tenure under the same over-seers, and in support thereof Respondent adduces the writeups and related testi-mony The simultaneity of the union campaign and the quality drive of Respondentin this case has more to it than chronological coincidenceHowever, I do notnecessarily predicate my findings as to Howard on such connectionThe testimonyrecounted above convinces me that, in addition to my demeanor impressions, Phil-lips, Jackson, and McDaniel were untruthful,-and I refer particularly-althoughnot exclusively to the testimony concerning the wnteup dated January 8, 1957It is trine that Howard was not particularly active in the Union, but whatever reasonRespondent had for choosing Howard for termination in forwarding its antiunioncampaign, I conclude that Respondent did discharge her in furtherance of suchobjectiveCertainly an, employer is privilegedi so far as this Act is concerned,in discharging employees for any reason, no matter how trivial, so long as it doesnot relate to union activities, and this would include discharges for not cleaningventsBut the circumstances of Gibson's discharge convince me that Respondent'sasserted reason is wholly pretextual, I find that Respondent discharged Gibsonbecause of his union activities and not for the reasons dammedI conclude that Respondent discriminatorily terminated each of the foregoingemployees in violation of Section 8 (a) (3) and (1) of the Act See NL R B vHouston and North Texas Motor Freight Lines, Inc,193 F 2d 394, 398 (C A 5),cert denied 343 U S 934D Refusal to bargainIn its Decision in Case No 10-RC-3766, mentioned above, the Board found thefollowing unit of Respondent's employees to be appropriateAll production and maintenance employees at the Employer's plant in Alice-ville,Alabama, including frequency checkers, laboratory assistants, and over-seer clerks, but excluding assistant cashiers, payroll clerks, and all other officeclerical employees, guards, the plant superintendent, the cashier, overseers, themaster mechanic, and all other supervisors as defined in the ActThis is substantially the same unit for which the Union sought recognition fromRespondent in its aforementioned letter of December 16, 1956There were 324 employees in the aforedescribed unit on December 16, 1956, andby such date, union cards were validly signed by or in behalf of at least 174 of theseemployees 4The cards recite, in part, as followsAPPLICATION FOR MEMBERSHIP-I, the undersigned,hereby accept membership in the United TextileWorkers of America (A F of L) and authorize its representatives to bargainfor me in all matters pertaining to my wages, working conditions, Union obhga-tions, and all other conditions of employment(Signature of Member)Early in the hearing the General Counsel objected to questions as to whether theemployees had read the cards before signing and what their understanding wasrespectingthe effect of suchsigningI overruled these objectionsUpon recon-4 Including the cards of Joe Kee and Sarah Jo Hubbard, which are received in evidence DAN RIVERMILLS, INCORPORATED665sideration later in the hearing,I advised the parties I was changing my ruling 5 andI thereupon sustained objections to such questions except as to matters of fraud orcoercion,and no showing of fraud or coercion appears in this record.The effect ofchanging the ruling is,of course,to strike answers previously given to such questionsand such answers become offers of proof.It is recalled that Respondent,in its letter of December 21, 1956, refused theUnion's request for recognition and stated that it questioned the Union'smajoritystatus.In the circumstances of this case,the record preponderantly establishes andIfind that Respondent was not motivated by a good-faith doubt of the Union'smajority; I find, rather,that Respondent refused recognition in order to gain timewithin which to undermine the Union and to dissipate its representative strengththrough coercive tactics. It appearing that the Union represented a majority of theemployees in the aforedescribed unit on December 16, 1956, I conclude that theUnion was then, and at all times since has been,the exclusive bargaining representa-tive of the employees in the aforedescribed appropriate bargaining unit;and I also-conclude that,by refusing to recognize and negotiate with the Union,Respondenthas violated Section 8(a) (5) and(1) of the Act.SeeI.Taitel and Son,119 NLRB910;Traders Oil Company of Houston,119 NLRB746;N. L. R. B.v. SoutheasternRubber Mfg.Co., Inc.,213 F.2d 11, 15(C. A. 5).IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III, above, occurring in connec-tion with the operations of Respondent described in section I, above,have a close,intimate,and substantial relation to trade, traffic,and commerce among the severalStates and such of them as have been found to constitute unfair labor practices, tendto lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, Ishall recommend that it cease and desist therefrom and that it take certain affirma-tive action designed to effectuate the policiesof the Act.I shall recommend,among other things,that the Respondent offer immediate andfull reinstatement to JamesA. Clark,W. Russell Bryant,George Newman,Berley L.Howard,and James Elton Gibson to their former or substantially equivalent posi-tions 6 without prejudice to their seniority or other rights and privileges and makethem whole for any loss of pay resulting from the discrimination against them, bypaying each one a sum of money equal to the amount he would have earned fromthe date of his discharge to the date of offer of reinstatement less his net earnings 7to be computed on a quarterly basis in the manner established by the Board in F. W.Woolworth Company,90 NLRB 289,291-294.Earnings in one quarter shall haveno effect upon the back-pay liability for any other such period.Itwill also berecommended that the Respondent make available to the Board,upon request, payrolland other records to facilitate checking the back pay due.F.W. Woolworth Com-pany,supra.In view of Division Manager Gurley's and Plant Superintendent Dockery's unlaw-ful antiunion activities,and particularly in view of'the character of Gurley's speechesto the employees and the relationship of such speeches to Respondent's other coer-cive activities,I shall also recommend that either the division manager or plantsuperintendent read the contents of the notice,hereinafter set forth,to all shiftsconvened for such purpose during working hours, which recommendation I considerreasonable and necessary in disabusing the employees of Respondent's unfair laborpractices.5 See E.H. Sargent and Co ,99 NLRB 1318, 1322-1323, and cases cited therein ;StowManufacturing Co.,103 NLRB 1280, 1285, enfd 217 F. 2d 900, 902 (C. A. 2), cert. denied348 U S. 964;Joy Silk Mills, Inc. v N. L R B.,185 F. 2d 732, 743 (C. A, D C.), cert.denied 341 U. S. 914 ("It has been held that an employee's thoughts (or afterthoughts)as to why he signed a union card, and what he thought that card meant, cannot negativethe overt action of having signed a card designating union as bargaining agent."), andcases cited therein ;Nubone Company, Inc.,62 NLRB 322, 343-344, enfd 155 F. 2d 523(C.A. 3).6The Chase National Bank of the City of New York,65 NLRB 827Crossett Lumber Company,8 NLRB 440, 497-498. 666DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe unfair labor practices engaged in by Respondent are of such a character andscope that ,In order to insure the employees here involved their full rights guaranteedby the Act It will be recommended that Respondent cease and desist from III anymanner interfering with, restraining, and coercing its employees in their right toself-organizationUpon the basis of the foregoing findings of fact, and upon the record as a whole,I make the followingCONCLUSIONS OF LAW1United Textile Workers of America, AFL-CIO, is a labor organization withinthe meaning of Section 2 (5) of the Act2All production and maintenance employees at Respondent's plant in Aliceville,Alabama, including frequency checkers, laboratory assistants, and overseer clerks,but excluding assistant cashiers, payroll clerks, and all other office clerical employees,guards, the plant superintendent, the cashier overseers, the master mechanic, andall other supervisors as defined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b) of the Act3At all times since December 16, 1957, United Textile Workers has been andcontinues to be the exclusive bargaining representative of all employees in the above-described unit for the purpose of collective bargaining within the meaning of Section9 (a) of the Act4 - By failing and refusing to bargain with United Textile Workers since December16, 1957, as the exclusive representative of its employees in the appropriate unit,the Respondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8 (a) (5) of the Act.5By discrimmatorily discharging James A Clark, W Russell Bryant, GeorgeNewman, Berley L Howard, and James Elton Gibson, and otherwise discriminatingagainst James A Clark, Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8 (a) (3) and, (1) of the Act6By interrogating employees concerning their union views, membership andactivities, and how they would vote in Labor Board elections, by surveilling unionmeetings of employees, by participating in and otherwise encouraging and condon-ing physical assault on employees and a union organizer peacefully engaging inunion activities, by preventing or otherwise interfering with the distribution ofunion literature outside the gates to Respondent's plant property, by threatening ashutdown and other economic loss and by threatening not to deal with the Unionif the mill became organized, and by warning individual employees against wearingunion buttons, accepting union handbills, attending union meetings, and otherwiseparticipating in union activities, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8 (a) (1) of the Act7 The aforesad unfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act[Recommendationsomitted from publication IAPPENDIX A1-8-57Robert Jones asked me to say somethingtonightto Berley HowardLater thissame night Ichecked her jobThissame night,she was in thebath room and stayed too long I showed her job to Gilbert Moore at ten oclockThe next night1-9-57 she left her job stuck up again, the same thing happenedthat did thenight before******VERNON PHILLIPSAPPENDIX BNOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the LaborManagementRelationsAct, we hereby notify our employees thatWE WILL NOT interfere with the efforts of United Textile Workers of America,AFL-CIO,to organizeour employees, or refuse to bargain with the Union asthe exclusive representative of our employeesWE WILL NOT fire or otherwisediscriminate in regardto any term or con-ditionof employmentagainst anyemployee because of membership in orf N. SUMERGRADE & SONS667activity on behalf ofUnited Textile Workers orany other labor organization.WE WILLNOT interrogateemployeesconcerning their union views, member-ship, and other activities or asto how theywill vote in Labor Board elections.WE WILL NOTengage in surveillance of union meetings.WE WILL NOTassault or encourage assaults on employees or union organizersengaging in union activities and we will not interfere with distribution of unionliterature outside our plant gate.WE WILL NOTthreaten to shut down our mill or to fire employees if themill is organizedby the Union.WE WILL NOTinterfere with the right of employees to attend union meetings,to receive union bulletins,to wear union buttons, or otherwise to engage in unionor organizational activities.WE WILLbargain collectively upon request with United Textile Workers ofAmerica, AFL-CIO,as the exclusive representative of all employees in thebargaining unit,with respect to ratesof pay,wages, hours of employment, andother conditions of employment,and if an understanding is reached,embodysuch understanding in a signed agreement.The bargaining unit is:All productionand maintenance employees at our Aliceville mill, includ-ing frequency checkers,laboratory assistants,and overseer clerks, but ex-cluding assistant cashiers,payroll clerks,and all other office clerical em-ployees, guards, the plant superintendent,the cashier,overseers,the mastermechanic,and all other supervisors as defined in the Act.WE WILL reinstate and make whole the following employees for any lossof pay suffered bythem as a result of our discrimination against them: JamesA. Clark,W. Russell Bryant,George Newman,Berley L.Howard,and JamesElton Gibson.All ouremployees are free to become or remain members of the above-namedUnion or anyother labororganization except to the extent that this right may beaffected by an agreement in conformity with Section 8 (a) (3) of the amended Act.DAN RIVER MILLS,INCORPORATED,ALABAMA DIVISION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This noticemust remain posted for 60 days from the date hereof,and must not bealtered,defaced, or coveredby any other material.Bernard,Saul and Harry Sumergrade d/b/a N.Sumergrade &Sons1andGreaterNew York JointBoard, Textile WorkersUnion of America,AFL-CIO,PetitionerBernard,Saul and Harry Sumergrade d/b/a N. Sumergrade &Sons1andConcepcion Rivera, PetitionerandUnited TextileWorkers of America,Local 229,AFL-CIO.Cases Nos. 2-RC-9241 and 2-RD-385. August 27, 1958SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF ELECTIONOn June 4, 1958, the Board issued a Decision and Order dismissingthe petitions filed in the above-entitled consolidated proceeding.2Thereafter, on June 19, 1958, the Petitioner in Case No. 2-RC-9241(hereinafter called the. RC-Petitioner) and on June 25, 1958, the'The Employer'sname here appears'as amended at the hearing.2 Not published.121 NLRB No. 84.